Case 2:20-cv-00966-NR Document 445 Filed 09/08/20 Page 1 of 1




         UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                        No. 2:20-cv-966


    DONALD J. TRUMP FOR PRESIDENT, INC., et al.,

                                          Plaintiffs

                              v.

    KATHY BOOCKVAR, in her capacity as Secretary of the
    Commonwealth of Pennsylvania, et al.,

                                          Defendants


                           ORDER


           AND NOW, this 8th day of September, 2020, and as
    set forth more fully in the accompanying Opinion,
          IT IS HEREBY ORDERED that Plaintiffs’ Motion
    to Modify Stay Order and Motion for Limited Preliminary
    Injunctive Relief [ECF 414] is DENIED without
    prejudice.

                            BY THE COURT:


                            /s/ J. Nicholas Ranjan
                            United States District Judge
